DETAILED ACTION
	Claims 1, 3, 5, 14, 17, 22, 26, 38, 43, 47 are amended.
	Claims 6, 15, 18, 19, 27, 39, 40 are cancelled.
	Claims 49-55 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicants arguments and amendments filed on 10/14/21 have been fully considered, however they are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 8-10, 14, 16-17, 20-26, 28-31 and 35-38, 41-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US (20160242169).

(Currently Amended) Regarding claim 1, Park et al teaches a method of wireless communication performed by a user equipment (see Fig. 5, Terminal), comprising: determining, based at least in part on a downlink control information message associated with indicating a physical uplink control channel resource configuration (see Fig. 5, S510, S520, paragraphs [0072]-[0074], the number of candidate PUCCH resources may be determined according to the size of the PUCCH resource indicator field of the downlink allocation DCI) , a physical uplink control channel resource (see paragraph [0073], a number of PUCCH resources can be determined); identifying, based at least in part on a plurality of physical uplink control channel repetition parameters associated with a plurality of physical uplink control channel resources including the physical uplink control channel resource (see paragraphs [0073]-[0075], Table 1, various PUCCH resources values are shown and each can also include a number of repetitions), a physical uplink control channel repetition parameter (see Fig. 5,  paragraph [0075], each candidate PUCCH resource value may include the number of PUCCH repetitions); of the plurality of physical uplink control channel repetition parameters, associated with the physical uplink control channel resource (see paragraphs [0073]-[0075], Table 1); and transmitting a set of transmissions of a physical uplink control channel based at least in part on the physical uplink control channel repetition parameter (see Fig. 5, S540, paragraph [0075], the number of times in which the HARQ ACK/NACK feedback is repeatedly transmitted through the PUCCH resource over the uplink subframes may be configured for each PUCCH resource value, as well as the PUCCH resources to be used for the HARQ ACK/NACK feedback).
(see paragraph [0075]).
(Currently Amended) Regarding claim 3, Park et al teaches further comprising: receiving an indication that indicates the association between first physical uplink control channel resources, of the plurality of physical uplink control channel resources, and second physical uplink control channel resources of the plurality of physical uplink control channel resources; and wherein transmitting the set of transmissions comprises: transmitting one or more first transmissions using the first physical uplink control channel resources and one or more second transmissions using the second physical uplink control channel resources based at least in part on received signaling explicitly identifying the first physical uplink control channel resources and not the second physical uplink control channel resources (see paragraphs [0077]-[0079] and equations 3-6).
Regarding claim 4, Park et al teaches wherein the physical uplink control channel repetition parameter identifies a quantity of transmissions of the physical uplink control channel that the user equipment is to transmit (see paragraph [0075]).
(Currently Amended) Regarding claim 5, Park et al teaches wherein the user equipment is configured to transmit the set of transmissions using a common resource set across a plurality of slots (see paragraphs [0080]-[0081]) or wherein the user equipment is configured to transmit the set of transmissions using a first resource set in a first slot and a second resource set that is different from the first resource set in a second slot (see paragraphs [0053]-[0054]).
Regarding claims 7 and 28, Park et al teaches wherein the user equipment is configured to determine a power indicator based at least in part on the physical uplink control channel resource configuration (see paragraph [0053]).
(see paragraph [0053]).
Regarding claims 9 and 30, Park et al teaches wherein the power indicator relates to the set of transmissions and not to one or more subsequent transmissions signaled by another downlink control information message (see paragraph [0053]).
Regarding claims 10 and 31, Park et al teaches wherein the power indicator is determined based at least in part on the downlink control information message (see paragraph [0053]).
(Currently Amended) Regarding claim 14, Park et al teaches wherein the user equipment is configured to determine a maximum transmit power for a transmission of the set of transmissions based at least in part on a transmit power command of the downlink control information message (see paragraph [0053]) wherein the user equipment is configured to determine a power offset value for a transmit power for a transmission of the set of transmissions based at least in part on a transmit power command of the downlink control information message (see paragraph [0053]).
Regarding claim 16, Park et al teaches, wherein the set of transmissions includes an acknowledgement message or a negative acknowledgement message; and wherein the user equipment is configured to drop transmission of an uplink control information message or reception of a physical downlink shared channel message colliding with at least one transmission of the set of transmissions to transmit the set of transmissions (see paragraph [0054]).  
(Currently Amended) Regarding claims 17 and 38, Park et al teaches wherein the downlink control information message includes a physical uplink control channel repetition parameter indicator to indicate the physical uplink control channel repetition parameter (see paragraph [0075]), wherein the downlink control information message is a downlink scheduling downlink control information message to schedule an acknowledgement message or a negative acknowledgement message (see paragraphs [0047]-[0048]), wherein the downlink control information message is a downlink scheduling downlink control information message or an uplink scheduling downlink control information message and is associated with triggering an aperiodic channel state information message (see paragraphs [0042], [0047]-[0048]).
Regarding claims 20 and 41, Park et al teaches, wherein the physical uplink control channel resource configuration is indicated by a physical uplink control channel resource indicator field in the downlink control information message (see paragraph [0073]).
Regarding claims 21 and 42, Park et al teaches wherein each physical uplink control channel resource configuration associated with a common value for the physical uplink control channel resource indicator field are associated with a common value for the physical uplink control channel repetition parameter (see paragraph [0075]).
(Currently Amended) Regarding claim 22, Park et al teaches a method of wireless communication performed by a base station (see Fig. 5, Base Station), comprising: transmitting a downlink control information message associated with indicating a physical uplink control channel resource configuration (see Fig. 5, S510, S520, paragraphs [0072]-[0074], the number of candidate PUCCH resources may be determined according to the size of the PUCCH resource indicator field of the downlink allocation DCI) identifying a physical uplink control channel repetition parameter (see Fig. 5,  paragraph [0075], each candidate PUCCH resource value may include the number of PUCCH repetitions) , of a plurality of physical uplink control channel repetition parameters associated with a plurality of physical uplink control channel resources including a physical uplink control channel resource associated with the physical uplink control channel repetition parameter (see paragraphs [0073]-[0075], Table 1, various PUCCH resources values are shown and each can also include a number of repetitions); and receiving a set of transmissions of a physical uplink control channel in accordance with the physical uplink control channel repetition parameter (see Fig. 5, S540, paragraph [0075], the number of times in which the HARQ ACK/NACK feedback is repeatedly transmitted through the PUCCH resource over the uplink subframes may be configured for each PUCCH resource value, as well as the PUCCH resources to be used for the HARQ ACK/NACK feedback).
Regarding claim 24, Park et al teaches wherein the physical uplink control channel resource configuration includes information identifying at least one of a time resource, a frequency resource, or a code domain resource (see paragraph [0074]).
Regarding claim 25, Park et al teaches wherein the physical uplink control channel repetition parameter identifies a quantity of transmissions of the physical uplink control channel that the base station is to receive (see paragraph [0075]).
(Currently Amended) Regarding claim 26, Park et al teaches wherein the base station is configured to receive the set of transmissions using a common resource set across a plurality of slots (see paragraphs [0080]-[0081]) or wherein the user equipment is configured to transmit the set of transmissions using a first resource set in a first slot and a second resource set that is different from the first resource set in a second slot (see paragraphs [0053]-[0054]).
Regarding claim 35, Park et al teaches wherein a transmit power command of the downlink control information message identifies a maximum transmit power for a transmission of the set of transmissions (see paragraph [0053]).
Regarding claim 36, Park et al teaches wherein a transmit power command of the downlink control information message identifies a power offset value for a transmit power for a transmission of the set of transmissions (see paragraph [0053]).
Regarding claim 37, Park et al teaches wherein the set of transmissions includes an acknowledgement message or a negative acknowledgement message (see Fig. 5 and paragraph [0074]).
(Currently Amended) Regarding claim 43, Park et al teaches a user equipment for wireless communication, comprising: a memory; and one or more processors (see Fig. 5, S510, S520, paragraphs [0072]-[0074], the number of candidate PUCCH resources may be determined according to the size of the PUCCH resource indicator field of the downlink allocation DCI), a physical uplink control channel resource (see paragraph [0073], a number of PUCCH resources can be determined); identify, based at least in part on a plurality of physical uplink control channel repetition parameters associated with a plurality of physical uplink control channel resources including the physical uplink control channel resource (see paragraphs [0073]-[0075], Table 1, various PUCCH resources values are shown and each can also include a number of repetitions), a physical uplink control channel repetition parameter (see Fig. 5,  paragraph [0075], each candidate PUCCH resource value may include the number of PUCCH repetitions); of the plurality of physical uplink control channel repetition parameters, associated with the physical uplink control channel resource (see paragraphs [0073]-[0075], Table 1); and transmit a set of transmissions of a physical uplink control channel based at least in part on the physical uplink control channel repetition parameter (see Fig. 5, S540, paragraph [0075], the number of times in which the HARQ ACK/NACK feedback is repeatedly transmitted through the PUCCH resource over the uplink subframes may be configured for each PUCCH resource value, as well as the PUCCH resources to be used for the HARQ ACK/NACK feedback).
Regarding claim 44, Park et al teaches wherein the physical uplink control channel resource configuration includes the physical uplink control channel repetition parameter (see paragraph [0075]).
Regarding claim 45, Park et al teaches wherein the physical uplink control channel resource configuration includes information identifying at least one of a time resource, a frequency resource, or a code domain resource (see paragraph [0074]).
(see paragraph [0075]).
(Currently Amended) Regarding claim 47, Park et al teaches a base station for wireless communication, comprising: a memory; and one or more processors (see Fig. 5, S510, S520, paragraphs [0072]-[0074], the number of candidate PUCCH resources may be determined according to the size of the PUCCH resource indicator field of the downlink allocation DCI) identifying a physical uplink control channel repetition parameter (see Fig. 5,  paragraph [0075], each candidate PUCCH resource value may include the number of PUCCH repetitions); , of a plurality of physical uplink control channel repetition parameters associated with a plurality of physical uplink control channel resources including a physical uplink control channel resource associated with the physical uplink control channel repetition parameter (see paragraphs [0073]-[0075], Table 1, various PUCCH resources values are shown and each can also include a number of repetitions); and receive a set of transmissions of a physical uplink control channel in accordance with the physical uplink control channel repetition parameter (see Fig. 5, S540, paragraph [0075], the number of times in which the HARQ ACK/NACK feedback is repeatedly transmitted through the PUCCH resource over the uplink subframes may be configured for each PUCCH resource value, as well as the PUCCH resources to be used for the HARQ ACK/NACK feedback).
Regarding claim 48, Park et al teaches wherein the physical uplink control channel resource configuration includes the physical uplink control channel repetition parameter (see paragraph [0075]).
Regarding claim 49, Park et al teaches the method of claim 1, further comprising: receiving a configuration message associated with configuring one or more particular physical uplink control (see paragraph [0007], the method may include transmitting structural information).   
Regarding claim 50, Park et al teaches, wherein determining the physical uplink control channel resource comprises: determining, based at least in part on a physical uplink control channel bit indicator included in the downlink control information message, the physical uplink control channel resource (see paragraphs [0071]-[0074] and Table 1).  
Regarding claim 55, Park et al teaches wherein the one or more processors, when determining the physical uplink control channel resource, are configured to: determine, based at least in part on a physical uplink control channel bit indicator included in the downlink control information message, the physical uplink control channel resource (see paragraphs [0071]-[0074] and Table 1).  
Regarding claim 51, Park et al teaches wherein the one or more processors are further configured to: receive a configuration message associated with configuring one or more particular physical uplink control channel repetition parameters of the plurality of physical uplink control channel repetition parameters (see paragraph [0007], the method may include transmitting structural information), wherein the one or more processors, when identifying the physical uplink control channel repetition parameter, are configured to: identify, based at least in part on the configuration message and the plurality of physical uplink control channel repetition parameters, the physical uplink control channel repetition parameter (see paragraphs [0071]-[0075]).  
Regarding claim 52, Park et al teaches wherein the one or more particular physical uplink control channel repetition parameters includes the physical uplink control channel repetition parameter (see paragraph [0074]-[0075]).  
(see paragraphs [0071]-[0075] and Table 1).  
Regarding claim 54, Park et al teaches wherein the first particular physical uplink control channel repetition parameter is different from the second particular physical uplink control channel repetition parameter (see paragraphs [0074]-[0075] and Table 1, each PUCCH resource value is different and each of those have a number of repetitions associated with them).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US (20160242169) and in further view of Zhang US (20190191382).
(see paragraphs [0086], a first subframe is transmitted on a first carrier and a second subframe is transmitted on a second carrier different from the first carrier).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings Park with the use of multiple carriers as taught by Zhang.  The motivation for this would have been to increase system transmission bandwidth (see paragraph [0003]).
	Regarding claims 12 , Zhang further teaches wherein the user equipment is configured to determine a plurality of transmit powers for a plurality of component carriers or frequency ranges for the set of transmissions based at least in part on a transmit power command included in the downlink control information message (see paragraph [0172]).
Regarding claim 13, Zhang further teaches wherein the user equipment is configured to determine the plurality of transmit powers based at least in part on a plurality of path loss values for the plurality of component carriers or frequency ranges and based at least in part on the physical uplink control channel resource configuration (see paragraph [0069]).
Regarding claim 33, Zhang further teaches wherein a transmit power command included in the downlink control information message identifies a plurality of transmit powers for a plurality of component carriers or frequency ranges for the set of transmissions (see paragraph [0172]).
(see paragraph [0069]).

Remarks
	The Applicant argues:
		Park et al does not teach the amended claims.

In response, the Examiner respectfully submits: 
  		Upon further view of Park et al, in previously uncited sections, Park et al does in fact teach the limitations as broadly claimed by the Applicant.  Looking at Park, and specifically table 1 found in paragraph [0074], there are various PUCCH resource values shown, a plurality of them.  Paragraph [0075], then states that each of the various PUCCH resources “…each candidate PUCCH resource value may include the number of PUCCH repetitions. That is, the number of times in which the HARQ ACK/NACK feedback is repeatedly transmitted through the PUCCH resource over the uplink subframes may be configured for each PUCCH resource value, as well as the PUCCH resources to be used for the HARQ ACK/NACK feedback.”  Therefore it is clear to see that there is a plurality of PUCCH resources and each of a plurality of repetition parameters which can be associated with the PUCCH resources.  Therefore Park does in fact teach the limitations as amended by the Applicant and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478